Townsend's lack of criminal intent; (3) the State committed prosecutorial
                   misconduct by asking the victim a misleading question; and (4) the State's
                   expert witness gave improper testimony. The district court dismissed the
                   ineffective-assistance claims as lacking in merit. Specifically, the district
                   court determined that Townsend failed to provide any specific factual
                   allegations to demonstrate that trial counsel had interfered with
                   Townsend's right to testify in his defense, and that Townsend's allegations
                   did not demonstrate that trial counsel acted deficiently by not calling
                   certain witnesses to testify at trial, as much of their testimony would not
                   have been admissible. The district court dismissed the remaining claims
                   as procedurally barred because they could have been raised on direct
                   appeal and Townsend failed to allege good cause.
                               Townsend argues that the district court should have held an
                   evidentiary hearing on his claim of ineffective assistance of trial counsel
                   for preventing Townsend from testifying at trial, as Townsend made this
                   ineffective-assistance allegation in his petition under oath, the record does
                   not indicate that Townsend was canvassed about his right to testify, and it
                   is reasonable to assume that trial counsel did not discuss with Townsend
                   his right to testify in light of Townsend's assertion that counsel met with
                   him only once before trial. Townsend fails to demonstrate that his single
                   statement in his petition—that trial counsel "denied [him] the opportunity
                   to testify in [his] own defense"—warranted relief. See id. at 502, 686 P.2d
                   at 225 (stating that a petitioner is not entitled to an evidentiary hearing
                   on 'bare' or 'naked' claims for relief, unsupported by any specific factual
                   allegations"). Townsend provided no explanation in his petition as to how
                   counsel prevented him from testifying, he made no allegation that he was
                   unaware of his• right to testify, and he did not assert that he actually
                   wanted to testify or explain how his testimony would have affected the
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    (e,
                outcome of the trial.   See Strickland v. Washington, 466 U.S. 668, 687
                (1984) (requiring a petitioner to demonstrate both deficient performance
                and prejudice to establish ineffective assistance of counsel). Therefore, we
                conclude the district court did not err in denying this claim without
                holding an evidentiary hearing.
                            Townsend also argues that the district court erred in denying
                his other claims without holding an evidentiary hearing. Townsend does
                not specifically dispute the district court's factual findings or conclusions
                of law as to those claims. Rather, he blames postconviction counsel for
                failing to request an evidentiary hearing, for failing to investigate and
                adequately supplement the claims raised in his petition, and for failing to
                allege good cause for the procedural default of the prosecutorial
                misconduct and expert testimony claims. Townsend's complaints about
                postconviction counsel's performance do not demonstrate that the district
                court erred in failing to hold an evidentiary hearing on these claims.
                            Townsend appears to contend that, in declining to hold an
                evidentiary hearing, the district court should not have relied solely on the
                allegations contained in the petition and supplemental petition because
                other documents in the record indicated that Townsend was dissatisfied
                with trial counsel. Townsend lists numerous concerns about trial counsel,
                including counsel's failure to: (1) meet with Townsend more than once •
                before trial; (2) investigate evidence requested by Townsend; (3) subpoena
                an expert to negate any criminal intent; (4) qualify Townsend's counselor
                as an expert; (5) file pretrial motions to exclude evidence, including
                Townsend's statements to a detective; (6) request an independent
                psychological examination of the victim or of Townsend; and (7) file a
                motion for an independent defense expert. Townsend did not present any
                of these allegations to the district court in either his petition or
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                   supplemental petition, and he provides no authority for his contention
                   that the district court was required to infer these allegations from the
                   record. Thus, he fails to demonstrate any error by the district court. To
                   the extent that he seeks our review of these allegations on appeal, we
                   decline to consider them in the first instance. See Davis v. State, 107 Nev.
                   600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by Means
                   v. State, 120 Nev. 1001, 103 P.3d 25 (2004).
                               The remainder of Townsend's arguments on appeal relate to
                   the performance of his postconviction counsel who represented him during
                   the district court proceedings. Townsend alleges that postconviction
                   counsel provided ineffective assistance by failing to meet with him,
                   supplement all of the claims raised in his pro se petition, and investigate
                   and raise additional claims. His claims of ineffective assistance of
                   postconviction counsel were not raised before the district court, and we
                   decline to consider them in the first instance. See id.
                               For the foregoing reasons, we conclude that Townsend has
                   failed to demonstrate that the district court erred in denying his claims
                   without an evidentiary hearing, and we
                               ORDER the judgment of the district court AFFIRMED.



                                                                  d-4,4L                     J.




                                                                  Gibbons




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) I907A    (e)
                  cc: Hon. Steve L. Dobrescu, District Judge
                       Kirsty E. Pickering Attorney at Law
                       Attorney General/Carson City
                       White Pine County District Attorney
                       Attorney General/Ely
                       White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A    ce